Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 38-47 are pending. 

Applicant’s election without traverse of Group IV (now claims 38-47) in the reply filed on January 29, 2021 is acknowledged.

Claims 38-47, drawn to a method of treating a particular disease associated with VEGF and/or Ang2-mediatee effects on angiogenesis, are being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on July 18, 2019 are acceptable.

Specification
The substitute specification filed Oct 2, 2019 has been entered. 

Further, Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/350,264, filed November 14, 2016, now U.S. Patent No. 10,414,828, and 13/433,359, filed March 29, 2012, now U.S. Patent No. 9,527,925. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 38-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The recitation of "…bispecific binding molecule comprising at least one VEGF-binding component, at least one serum albumin binding component and at least one Angiopoieitn-2 (Ang2) binding component…” in claims 38 and 41 is indefinite because a “bispecific” binding molecule cannot bind to three different molecules e.g., at least one VEGF, at least one serum albumin and at least one Angiopoietin-2 (Ang-2).  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention. 


Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 38 encompasses a method of treating any disease that is associated with VEGF-and/or Ang2-mediated effects on angiogenesis comprising administering to a patient an effective amount of a pharmaceutical composition comprising a bispecific binding molecule comprising:

at least one serum albumin binding component, and
at least one Angiopoietin-2 (Ang2) binding component,
wherein said VEGF-, serum albumin and Ang2-binding components are immunoglobulin
single variable domains, each immunoglobulin single variable domain consisting of four
framework regions and three complementarity determining regions (CDRs), and
wherein:
said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465)
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4)
said serum albumin binding immunoglobulin single variable domain, comprises the
following CDR sequences:
CDR1: SFGMS (SEP ID NO:255)
CDR2: SISGSGSDTLYADSVKG (SEP ID NO:256)
CDR3: GGSLSR (SEP ID NO:257); and
said Ang2-binding immunoglobulin single variable domain, comprises the following
CDR sequences:
CDR1: DYAIG (SEP ID NO:248)
CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249)
CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250). 

Claim 39 encompasses the method of claim 38 wherein the disease is selected from any cancer and cancerous diseases.

	Claim 41 encompasses a method of treating a disease that is associated with VEGF- and/or Ang2-mediated effects on angiogenesis comprising administering to a patient an effective amount of a pharmaceutical composition comprising a bispecific binding molecule comprising:
a VEGF-binding VHH, comprising the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465)
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4) 
a serum albumin binding VHH, comprising the following CDR sequences:
CDR1: SFGMS (SEP ID NO:255)
CDR2: SISGSGSDTLYADSVKG (SEP ID NO:256)
CDR3: GGSLSR (SEP ID NO:257); and
an Ang2-binding VHH, comprising the following CDR sequences:
CDR1: DYAIG (SEP ID NO:248)
CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249)
CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250).
Claim 42 encompasses the method of claim 41, wherein said VEGF-binding VHH has the amino acid sequence shown in SEQ ID NO: 57.
Claim 43 encompasses the method of claim 41, wherein said serum albumin binding VHH has the amino acid sequence shown in SEQ ID NO: 254.
Claim 44 encompasses the method of claim 41, wherein said Ang2-binding VHH has the amino acid sequence shown in SEQ ID NO: 222. 

Claim 46 encompasses the method of claim 41 wherein the disease is selected from cancer and cancerous diseases. 
Claim 47 encompasses the method of claim 41 wherein the disease is selected from the group consisting of glioblastoma, gastrointestinal cancer, colon cancer, and colorectal cancer.
The specification discloses bispecific VHH antibodies that bind to just human VEGF and human angiopoietin-2 (Ang2).  The bispecific VHH comprises at least one VEGF-binding single variable domain (VHH) and at least one Angiopoietin-2 (Ang2) binding domain (VHH) wherein the VEGF binding domain comprises all three CDRs 1-3 sequences: CDR1: SYSMG (SEP ID NO: 450), CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465) and CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4),  and wherein the Ang2 binding domain comprises all three CDRs 1-3 sequences: CDR1: DYAIG (SEP ID NO:248), CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249) and CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250), see p. 120, VEGFB11038, Table 29 for VEGF binding domain and p. 139 for Ang2 binding domain.  
However, the specification does not describe “bispecific” binding molecule: comprising at least one VEGF-binding component, at least one serum albumin binding component and at least one Angiopoietin-2 (Ang2) binding component as set forth in claims 38 and 41 for treating any disease that is associated with VEGF or Ang2-mediated effects on angiogenesis in any patient having any cancer or any cancerous diseases such as glioblastoma, gastrointestinal cancer, colon cancer and colorectal cancer.  It is not clear how a “bispecific” binding molecule could bind to three components, e.g., VEGF, serum  
Regarding treating a disease that is associated with VEGF or Ang2-mediated effects on angiogenesis (claims 38 and 41), even assuming the bispecific binding molecule binds to VEGF and serum albumin, the specification does not disclose administering said bispecific binding molecule could treat disease associated with Ang-2 mediated effects on angiogenesis.
Likewise, even assuming the bispecific binding molecule binds to Ang-2 and serum albumin, the specification does not disclose administering said bispecific binding molecule could treat disease associated with VEGF mediated effects on angiogenesis.  The specification does not provide any objective evidence that the bispecific binding molecules which specifically bind VEGF and/or Ang2 would have the function of inhibiting the growth of any diseases or cancers expressing VEGF and/or Ang2.  There are no working examples that all cancer can be treated. 
At the time of the invention, there was a high level of unpredictability associated with treating cancer.  
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Yu et al further teaches administering bevacizumab does not inhibit the growth of B16F1 melanoma tumor cells in nude mice (see page 525, Figure 5, in particular) or inhibits neovascularization in the laser-induced choroid injury in mouse model (see page 525, Figure 4, in particular).  

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only a method of inhibiting VEGF-and/or Ang2-mediated effects on angiogenesis 
at least one VEGF-binding VHH, and
at least one Angiopoietin-2 (Ang2) binding VHH,
wherein said VEGF and Ang2-binding VHH are immunoglobulin
single variable domains, each immunoglobulin single variable domain consisting of four
framework regions and three complementarity determining regions (CDRs), and
wherein:
said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465) and 
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4); and 
said Ang2-binding immunoglobulin single variable domain, comprises the following
CDR sequences:
CDR1: DYAIG (SEP ID NO:248)
CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249) and 
CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250), but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
at least one VEGF-binding VHH, and
at least one Angiopoietin-2 (Ang2) binding VHH,
wherein said VEGF and Ang2-binding VHH are immunoglobulin
single variable domains, each immunoglobulin single variable domain consisting of four
framework regions and three complementarity determining regions (CDRs), and
wherein:
said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465) and 
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4); and 
said Ang2-binding immunoglobulin single variable domain, comprises the following
CDR sequences:
CDR1: DYAIG (SEP ID NO:248)
CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249) and 
CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250), does not reasonably provide enablement for the claimed method of treating any disease as set forth in claims 38-47. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would 
Claim 38 encompasses a method of treating any disease that is associated with VEGF-and/or Ang2-mediated effects on angiogenesis comprising administering to a patient an effective amount of a pharmaceutical composition comprising a bispecific binding molecule comprising:
at least one VEGF-binding component,
at least one serum albumin binding component, and
at least one Angiopoietin-2 (Ang2) binding component,
wherein said VEGF-, serum albumin and Ang2-binding components are immunoglobulin
single variable domains, each immunoglobulin single variable domain consisting of four
framework regions and three complementarity determining regions (CDRs), and
wherein:
said VEGF binding immunoglobulin single variable domain, comprises the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465)
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4)
said serum albumin binding immunoglobulin single variable domain, comprises the
following CDR sequences:
CDR1: SFGMS (SEP ID NO:255)
CDR2: SISGSGSDTLYADSVKG (SEP ID NO:256)
CDR3: GGSLSR (SEP ID NO:257); and

CDR sequences:
CDR1: DYAIG (SEP ID NO:248)
CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249)
CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250). 

Claim 39 encompasses the method of claim 38 wherein the disease is selected from any cancer and cancerous diseases.
Claim 40 encompasses the method of claim 394& wherein the disease is selected from the group consisting of glioblastoma, gastrointestinal cancer, colon cancer, and colorectal Cancer.
	Claim 41 encompasses a method of treating a disease that is associated with VEGF- and/or Ang2-mediated effects on angiogenesis comprising administering to a patient an effective amount of a pharmaceutical composition comprising a bispecific binding molecule comprising:
a VEGF-binding VHH, comprising the following CDR sequences:
CDR1: SYSMG (SEP ID NO: 450)
CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465)
CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4) 
a serum albumin binding VHH, comprising the following CDR sequences:
CDR1: SFGMS (SEP ID NO:255)
CDR2: SISGSGSDTLYADSVKG (SEP ID NO:256)
CDR3: GGSLSR (SEP ID NO:257); and
an Ang2-binding VHH, comprising the following CDR sequences:
CDR1: DYAIG (SEP ID NO:248)

CDR3: VPAGRLRYGEOWYPIYEYDA (SEP ID NO:250).
Claim 42 encompasses the method of claim 41, wherein said VEGF-binding VHH has the amino acid sequence shown in SEQ ID NO: 57.
Claim 43 encompasses the method of claim 41, wherein said serum albumin binding VHH has the amino acid sequence shown in SEQ ID NO: 254.
Claim 44 encompasses the method of claim 41, wherein said Ang2-binding VHH has the amino acid sequence shown in SEQ ID NO: 222. 
Claim 45 encompasses the method of claim 41, wherein said serum albumin binding VHH has the amino acid sequence shown in SEQ ID NO: 254 and wherein said Ang2-binding VHH has the amino acid sequence shown in SEQ ID NO: 222.
Claim 46 encompasses the method of claim 41 wherein the disease is selected from cancer and cancerous diseases. 
Claim 47 encompasses the method of claim 41 wherein the disease is selected from the group consisting of glioblastoma, gastrointestinal cancer, colon cancer, and colorectal cancer.
The specification discloses bispecific VHH antibodies that bind to just human VEGF and human angiopoietin-2 (Ang2).  The bispecific VHH comprises at least one VEGF-binding single variable domain (VHH) and at least one Angiopoietin-2 (Ang2) binding domain (VHH) wherein the VEGF binding domain comprises all three CDRs 1-3 sequences: CDR1: SYSMG (SEP ID NO: 450), CDR2: AISKGGYKYDAVSLEG (SEP ID NO: 465) and CDR3: SRAYGSSRLRLADTYEY (SEP ID NO: 4),  and wherein the Ang2 binding domain comprises all three CDRs 1-3 sequences: CDR1: DYAIG (SEP ID NO:248), CDR2: AIRSSGGSTYYADSVKG (SEP ID NO:249) and CDR3: 
However, the specification does not teach “bispecific” binding molecule: comprising VEGF-binding component, serum albumin binding component and Angiopoietin-2 (Ang2) binding component as set forth in claims 38 and 41 for treating any disease that is associated with VEGF or Ang2-mediated effects on angiogenesis in any patient having any cancer or any cancerous diseases such as glioblastoma, gastrointestinal cancer, colon cancer and colorectal cancer.  It is not clear how a “bispecific” binding molecule could bind to three components, e.g., VEGF, serum albumin and Ang2, in turn, effective to treat VEGF “or” Ang2-mediated effects on angiogenesis in a subject. 
Regarding treating a disease that is associated with VEGF or Ang2-mediated effects on angiogenesis (claims 38 and 41), even assuming the bispecific binding molecule binds to VEGF and serum albumin, there are no specific guidance and in vivo working examples of administering said bispecific binding molecule could treat disease associated with Ang-2 mediated effects on angiogenesis.
Likewise, even assuming the bispecific binding molecule binds to Ang-2 and serum albumin, the specification does not teach administering said bispecific binding molecule could treat disease associated with VEGF mediated effects on angiogenesis.  There are no working examples that any cancer can be treated. 
At the time of the invention, there was a high level of unpredictability associated with treating cancer.  
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  Yu et al further teaches administering bevacizumab does not 
Further, depending on the epitope bound by an antibody on the antigen expressed by tumor cells that some naked antibodies will inhibit tumor growth while some naked antibodies actually accelerate tumor growth or have no effect (see e.g., Stancovski et al (PNAS, 88: 8691-8695, 1991; PTO 892 (page 8693, column 1)). 
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention. 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).


Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/Primary Examiner, Art Unit 1644